DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-3 and 5-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10 of copending Application No. 16/757,605 (USPGPub 2020/0325279). Although the claims at issue are not identical, they are not patentably distinct from each other because appear to comprise overlapping subject matter.  Both claim sets set forth a curable composition comprising a fluorine-containing silane compound having two or more Si atoms each bonding to at least one group selected from hydroxyl and a hydrolysable group; an organosilicon compound having at least two -OR^g3 moieties each bonding to a Si atom, wherein R^g3 are independently a hydrogen atom or a monovalent organic group; and a catalyst.  The claim sets differ in that the independent claim of said co-pending application US’605 requires the fluorine-containing silane compound to be a perfluoro(poly)ether group-containing silane compound, wherein the perfluoro(poly)ether group is represented by the formula set forth and defined in claim 1, as well as, not requiring the catalyst to be a metal-based catalyst represented by the general formula as found in instant claim 1.  However, it can be seen in the instant claim set the fluorine-containing silane compound set forth in instant independent claim 1 is intended to be a perfluoro(poly)ether group-containing silane compound which comprises, in addition to the hydroxyl or hydrolysable group, a perfluoro(poly)ether group defined the same general formula set forth in co-pending US’605 claims 1-2 in dependent claim 7.   
Regarding the catalyst required in co-pending claim 1, it can be seen in dependent co-pending claims 4-5 the catalyst can be a metal-based catalyst, wherein the metal-based catalyst comprises a titanium, zirconium or tin metal atom, wherein it is deemed the metal-based catalyst defined by the formula found in instant claim 1 is found in the broad teachings of metal-based catalyst which can comprise the same metal atoms required in copending claims 4-5.  
It appears the co-pending dependent claims and the instant claims overlap in scope when taken with the independent claims in both claims sets such that, the instant claims, as written, . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16/759,385 (USPGPub 2020/0325277) in view of Sato et al (. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  Both claim sets set forth a curable composition comprising a fluorine-containing silane compound having two or more Si atoms each bonding to at least one group selected from hydroxyl and a hydrolysable group; an organosilicon compound having at least two -OR^g3 moieties each bonding to a Si atom, wherein R^g3 are independently a hydrogen atom or a monovalent organic group; and a catalyst.  The independent claim 1 of said co-pending application US’385 requires a solvent not required in the instant claims and does not require the catalyst to be a metal-based catalyst defined by the formula found in the instant claims.  However, it can be seen in dependent co-pending US’385 claims 7-8, the catalyst can be (claim 7) and/or is intended to be (claims 8-9) a metal-based catalyst, wherein the metal atom can be tin, zirconium or titanium.  Regarding the solvent not required in the instant curable composition claims:  Sato teachings in paragraph {0046], which sets forth a comparable composition comprising a solvent, wherein it is set forth a solvent can be added depending on the intended application, such as for forming thin coatings.  Thus, in addition to the open language of instant independent claim 1, a skilled artisan would have found it obvious to add a solvent to said instantly claimed composition to obtain the desired viscosity to obtain thin coating films, in absence of evidence to the contrary and/or unexpected results.  
It appears the co-pending dependent claims and the instant claims overlap in scope when taken with the independent claims in both claims set such that, the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 

Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7 and 10 of copending Application No. 16/757465 (US2021/0189072). Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  Both claim sets, set forth a curable composition comprising a fluorine-containing silane compound having two or more Si atoms each bonding to at least one group selected from hydroxyl and a hydrolysable group; an organosilicon compound having at least two -OR^g3 moieties each bonding to a Si atom, wherein R^g3 are independently a hydrogen atom or a monovalent organic group; and a catalyst. 
The claim sets differ in that the independent claim of said co-pending application US’465 requires the fluorine-containing silane compound to be a perfluoro(poly)ether group-containing silane compound, wherein the perfluoro(poly)ether group is represented by the formula set forth and defined in said co-pending (US’465) claim 1, as well as, not requiring the catalyst to be a metal-based catalyst represented by the general formula as found in instant claim 1.  However, it can be seen in the instant claim set the fluorine-containing silane compound set forth in instant independent claim 1 is intended to be a perfluoro(poly)ether group-containing silane compound which comprises, in addition to the hydroxyl or hydrolysable group, a perfluoro(poly)ether group defined the same general formula set forth in co-pending US’465 claims 1-2 in dependent instant claim 7.   
Regarding the catalyst required in co-pending claim 1, it can be seen in dependent co-pending claims 4-6 the catalyst can be a metal-based catalyst, wherein the metal-based catalyst comprises a titanium, zirconium or tin metal atom, wherein it is deemed the metal-based catalyst defined by the formula found in instant claim 1 is found in the broad teachings of metal-based catalyst which can comprise the same metal atoms required in copending claims 4-6.  
 It appears the co-pending dependent claims and the instant claims overlap in scope when taken with the independent claims in both claim sets such that, the instant claims, as written, . 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 and 9-10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by lyer et al., U.S. Patent Application Publication No. 2012/0097159.
Iyer sets forth a composition comprising (a) a first perfluoropolyether silane having and defined by general formula (Ia) and a second polyfluoropolyether silane having and defined by general formula (IIa) for modifying the surface of a substrate—see abstract and [0251].  Said composition additionally comprises a crosslinking compound and metal-containing catalyst comprising tin and titanium cores—see [0216-0218].  Said catalyst can be used in amounts from 1 wt. % to 5 wt. %--see [0126].   It’s deemed the compound in section [0251], anticipates PFPE having the group as defining in claim 6-7 and 9, when d is 0, thus claim 8 is deemed found in the reference. 
The copolymer disclosed in [0251] has equimolar quantities of (OCF2CF2) units and (OCF2,) units numbers 200 or less and adheres to formula (B) of claim 7 where —CF2C(O)N(H)(CH2)3- correlates with X3 and — Si(OCH3)3 with SiR133 and/or SiR133.  A similar list of suitable catalysts to that in claims 1-3 is outlined in [0218] and comparable quantities of catalyst are recommended in [0216], thus claim 5 is anticipated. 


Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tarumi et al (6,218,499).

The abstract discloses a composition comprising a silylated perfluoropolyether, an organic silicone compound as a crosslinking agent that correlates with the claimed organosilicon compound, and a condensation accelerator/catalyst. The polymer component employed in each of the exemplifications features a perfluoropolyether chain that does not comply with the stipulation that there be present at least one repeating unit –(OCF,) and one repeating unit (OCF). 
    PNG
    media_image1.png
    130
    307
    media_image1.png
    Greyscale



is replaced with -CF2(OCF2CF2_5-50(OCF2)1-10(OCF2). “A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.” Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that “the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described’ as that term is used in 35 U.S.C. § 102(a), in that publication.”). Id. at 1718. At the very least, it can be said that compounds analogous to that which is disclosed in Example 1, formula (10) where the perfluoropolyether segment Rf is -CF2(OCF2CF2)5-50(OCF2)1-10OCF2 would be rewarded by the skied artisan as an obvious replacement. The Examiner notes that this recognized alternative to that which Is expressly depicted conforms with formula (C) of claim 7 where -CH2CH2Si(OCH3)3 correlates with Ra/Ra” where Z3 is  -CH2CH2-and q1 =3, and R72 is methoxy.
Example identifies dibutyltin dimethoxide as the catalyst of chalice and the composition further includes aminopropyl trimethoxysilane (APTMS) as a preferred crosslinker.  Wherein the catalyst anticipates claims 2-3 and the crosslinker anticipates formula (E3) in claim 10.  
Claim 2 further limits an embodiment of the instant invention that did not represent the Examiner’s grounds for rejection. That is to say, the rejection was predicated on the fact that the reference taught a preferred embodiment of the perfluoro(poly)ether group for which “d" = 0 106)- present, (Claim 10 does not mandate the presence of these repeat units; it merely states that, where they are present, X10 is confined to representing fluorine atoms).

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc